Exhibit 10.1

 

October 26, 2004

 

 

Thomas J. Foley

22486 Almaden

Mission Viejo, CA  92691

 

Dear Tom:

 

We are pleased to extend the following offer of employment to you:

 

Title:

 

Chief Technology Officer (CTO)

 

 

 

Reporting to:

 

Caren Mason, President & CEO

 

 

 

Compensation:

 

$250,000 annually

 

 

 

Signing Bonus:

 

Upon commencing employment with QUIDEL Corporation, you will receive a one-time
lump sum bonus of $50,000 (gross), to be paid within the first week of
employment.

 

 

 

Annual Bonus:

 

You will participate in the bonus plan with a target bonus of 35% at achievement
of plan. Your eligibility for this plan will begin in 2005.

 

 

 

Stock Options:

 

You will receive an option to purchase 150,000 shares of common QUIDEL stock.
The vesting schedule for this option will be 25% on the first year anniversary
of the Option Grant Date and the remaining 75% will vest quarterly over the next
three years. The purchase price will be the closing NASDAQ market price of
QUIDEL’s stock on your actual start date. These options are subject to approval
of the Board of Directors.

 

 

 

Vacation Benefit:

 

You will receive four weeks of vacation per year, accrued from your anniversary
date.

 

 

 

 

 

 

Change in Control
Provisions:

 


You will be provided with change of control protection as outlined for other
officers. Details of this protection are contained in the attached Agreement re:
Change in Control.

 

 

 

Start Date:

 

November 8, 2004

 

In addition to the above, as a QUIDEL employee, you will be eligible to
participate in our benefits programs, which will take effect on your first day
of employment.  A summary of these benefits is enclosed.  Details of these
benefit plans will be provided to you upon your employment.

 

--------------------------------------------------------------------------------


 

Thomas Foley

Offer Letter

 

As a condition of employment with QUIDEL Corporation, you will be required to:
(1) read, sign and return one copy of the enclosed Invention and Confidential
Information Agreement;  (2) within the first three days of employment, you must
provide documents from the enclosed List of Acceptable Documents (I-9) which
prove your identity and right to work in the United States; and (3) read, sign
and return one copy of page 5 of the enclosed Employee Code of Conduct.

 

QUIDEL Corporation is an at-will employer.  This means that you have the right
to terminate your employment with QUIDEL at any time, for any reason, with or
without notice.  Similarly, QUIDEL has the right to terminate the employment
relationship at any time, for any reason, with or without notice.  Any contrary
representations, which may have been made to you, are superseded by this offer. 
Any modifications to this “at-will” term of your employment must be in writing
and signed by you and QUIDEL’s President.

 

If you should voluntarily leave the company within one year of beginning work,
you will be required to repay a prorated portion of your signing bonus.  You
must make this repayment within 30 days of providing notice of your resignation.

 

Please indicate your acceptance of our offer by signing on the following page
and returning a copy of this letter to Human Resources.

 

Tom, on behalf of Caren Mason, the Board of Directors, and the entire QUIDEL
team, we are looking forward to having you join us as we work together to
provide quality products to the medical community and to create value for the
employees and shareholders of QUIDEL Corporation.

 

Sincerely,

 

Phyllis Huckabee

Director, Human Resources

 

cc:                                 Caren Mason

Human Resources

 

Enclosures

 

I have read, understand and accept these terms and conditions of employment.  I
further understand that while my salary, benefits, job title and job duties may
change from time to time without a written modification of this agreement, the
at-will term of my employment is a term of employment which cannot be altered or
modified except in writing, signed by me and QUIDEL’s President.

 

/s/ Thomas Foley

 

10-28-04

Signature

 

Date

 

--------------------------------------------------------------------------------